UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4961


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EVELYN BAERES-CHICAS,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge (3:08-cr-00056-MR-1)


Submitted:    July 21, 2009                 Decided:   August 12, 2009


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol A. Bauer, Morganton, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Evelyn             Baeres-Chicas            pled     guilty           without          a     plea

agreement        to       illegal       entry       by     a    deported          felon,        8       U.S.C.

§ 1326(a), (b)(2) (2006), and was sentenced to seventy months in

prison.      She          now    appeals.           Her        attorney       has       filed       a    brief

pursuant     to           Anders       v.        California,       386        U.S.        738        (1967),

questioning       whether             counsel      was    ineffective             for    not        formally

objecting to an error in Paragraph 31 of the presentence report

(PSR).     Baeres-Chicas was notified of her right to file a pro se

supplemental brief but has not filed such a brief.                                       We affirm.

             Our          review       of    the    transcript          of    the       plea        colloquy

discloses        full           compliance          with        Fed.         R.     Crim.           P.     11.

Furthermore, the record reveals that Baeres-Chicas entered her

plea   voluntarily              and    knowingly         and     that    there          was    a    factual

basis for the plea.

             Paragraph             31       of     the    PSR     stated          erroneously            that

Baeres-Chicas was subject to a maximum sentence of two years in

prison.     At sentencing, defense counsel raised a question about

Paragraph    31.            After           some    discussion,         it        was    agreed          that,

because     of     her       criminal            record,       Baeres-Chicas             actually          was

subject     to        a     twenty-year            maximum        sentence,             see     8       U.S.C.

§ 1326(b)(2), rather than the two-year sentence as set forth in

the PSR.     The parties agreed that the advisory Guidelines range

was 70-87 months in prison.                          After considering the 18 U.S.C.

                                                     2
§ 3553(a) (2006) factors, the district court sentenced Baeres-

Chicas to seventy months in prison.

               To allow for adequate development of the record, a

defendant       must     ordinarily     bring     a     claim    of    ineffective

assistance of counsel in a 28 U.S.C. § 2255 (2000) motion unless

it conclusively appears on the face of the record that counsel

provided        inadequate     representation.               United    States     v.

Richardson, 195 F.3d 192, 198 (4th Cir. 1999); United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).                      Given the lack of

prejudice to Baeres-Chicas flowing from the error in the PSR, we

conclude that the required showing has not been made.

               We have reviewed the entire record in accordance with

Anders    and    have    not   identified       any    meritorious     issues    for

appeal.        Accordingly, we affirm.          This court requires counsel

inform Baeres-Chicas, in writing, of her right to petition the

Supreme    Court    of   the   United   States        for   further   review.     If

Baeres-Chicas requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy of the motion was served

on Baeres-Chicas.         We dispense with oral argument because the

facts    and    legal    contentions    are     adequately      presented   in   the




                                         3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                              AFFIRMED




                                    4